 SDECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL bargain collectively,upon request,with International Union ofOperating Engineers,AFL-CIO,as the exclusive bargaining representativeof all employees in the bargaining unit described below concerning wages,rates of pay,hours of employment,and other conditions of employment and,ifan understanding is reached,embody it in a signed agreement.The bar-gaining unit is:All production and maintenance employees of Manning,Maxwell &Moore,Incorporated,in its Alexandria,Louisiana,plant,excluding officeclerical employees,foremen,leadmen,and guards and all other supervisorsas defined in the Act.WE WILL NOT refuse to bargain collectively as aforesaid,nor will we, inany like or related manner,interferewith,restrain,or coerce our employeesin the exercise of their right to bargain collectively through the said Unionor any other labor organization of their own choosing.MANNING, MAXWELL&MOORE,INCORPORATED,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of post-ing, and must not be altered,defaced,or coveredby anyother materials.Employees may communicate directly with the Board'sRegional Office, T6024Federal Building(Loyola),701 Loyola Avenue, New Orleans, Louisiana,70113,Telephone No. 529-2411,if they have any question concerning this notice or com-pliance with its provisions.Northern Stevedoring&Handling Corp.,Rothschild AlaskaStevedoring Company, Inc., Alaska Freight Lines,Inc.andInternational Longshoremen's & Warehousemen's Union, Local1-82, and International Longshoremen's & Warehousemen'sUnionandBernard Hulm.Cases Nos. 19-CA-1441 and 19-CB-464.June 24, 1963DECISION AND ORDEROn May 15, 1962, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents, Northern Stevedoring & Handling Corp., hereincalled Northern; Rothschild Alaska Stevedoring, Inc., herein calledRothschild; Alaska Freight Lines, Inc., herein called Alaska Freight;International Longshoremen's & Warehousemen's Union, Local 1-82,herein called Local 1-82; and International Longshoremen's & Ware-housemen's Union, herein called ILWU, had not engaged in the unfairlabor practices alleged in the consolidated complaint, and recommend-ing that the complaint be dismissed in its entirety, as set forth in theattached Intermediate Report.Thereafter, both the General Counseland the Respondent Rothschild filed exceptions to the Intermediate143 NLRB No. 8. NORTHERN STEVEDORING & HANDLING CORP., ETC.9Report, and briefs in support of their respective positions.The Re-spondents Local 1-82 and ILWU joined in filing a brief in oppositionto the exceptions filed by the General Counsel.On February 7, 1963, the Board issued a notice to show cause whyit should not find that the Respondents Northern, Alaska Freight, andLocal 1-82 had violated the Act by discriminating against the Charg-ing Party and why the Board should not dismiss the remaining allega-tions of the complaint.Thereafter, the General Counsel, RespondentsNorthern and Alaska Freight, and Respondent Local 1-82 filed mem-orandums in response to the notice to show cause.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. TheBoard has considered the Intermediate Report, the exceptions andbriefs, and the entire record in these cases, including the responses tothe notice to show cause.The Board hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner, but only forthe reasons indicated below.1.Discrin ination against HuM:The complaint alleges,inter alia,that Respondents violated Section 8(a) (3) and (1) and 8(b) (2)and (1) (A) of the Act by the discriminatory placement of one MurrayBilby over Bernard Hulm, the Charging Party, on a preferred dis-patch list.This preferred list was established and maintained by theJoint Port Labor Relations Committee, consisting of representativesfrom Respondent Local 1-82 and from the Respondent Employers,pursuant to the parties' contractual agreement for an exclusive hiringhall.In February 1957, the joint committee placed Bilby on the pre-ferred list ahead of Hulm, who, at that time, was top man on thetemporary labor pool list.Bilby, a member of Respondents' sisterlocal, had been a longshoreman since shortly after World War II.Hulm, who was not a union member, began working as a longshoremanin 1951.It is the contention of the General Counsel that Respondents' reg-istration of Bilby on the preferred list was a result of his unionmembership and constituted discrimination against Hulm because ofHu'm's lack of membership.' In support of this contention, the Gen-eral Counsel cites the contract between the parties and the workingrules of the joint committee, which provided generally that personswho had left the industry lost their seniority, and that advancementto the preferred list was to'be made from the top man on the temporary1The complaintalso alleges that Respondents discriminated against Hulm because hehad previouslyfiled charges under theAct against Local 1-82.With respect to thisalleged violation of Section8(a) (4), the record containsno evidencein supportthereof.The record simply shows thatin the summerof 1955, Rulmfileda charge against Local1-82 (Case No 19-CB-394), which was subsequently dismissed for lack of supportingevidence, and that no appeal therefrom was ever taken by Hulm. From the facts thus pre-sented,we find no evidenceof a violation of Section 8(a) (4) of the Act. 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor pool list.As Bilby allegedly had left the industry for a shortperiod prior to 1956, and Hulm was top man on the temporary laborpool list, the General Counsel argues that Bilby's placement on thepreferred list was not in conformity with the workingrules and,therefore, was discriminatory.We do not believe that the aforementioned evidence, in view of therecord as a whole, is sufficient to establish discrimination on the partof the Respondents.Thus, the record shows that Bilby's status wasgiven consideration for some time prior to February 1957. In 1955,Local 1-82 began correspondence with the ILWU and the RegionalOffice of the Board concerning not only the status of Bilby, but alsothe setting up of a nondiscriminatory hiring hall .2Perry Stockton,Northern's representative on the joint committee, testified that it wasBilby's seniority, exceeding that of the top man of the temporary laborpool list, which, from the Employers' point of view, had qualified himfor reinstatment on the preferred list.The minutes of the Joint PortLabor Relations Committee of February 10, 1957, support Stockton'sclaim that seniority was the controlling factor.Thus, the minutesread:Research shows his [Bilby's] seniority exceed any TLP's.Bilbyhad been trying repeatedly to get back on.Gen discussion re-gards availability.Stockton O.K.'s Bilby.Acceptable to all.Delaney-How about reaction of TLP's?Mac Sw. says seniorityevident.In view of these considerations, we cannot say from the evidencepresented that Bilby's unionmembership, rather than his greaterseniority, was thereason forhis preference over Hulm.Accordingly,as we find that the General Counsel has not established discriminationagainst Hulm by a preponderance of the evidence, we shall dismiss thisportion of the complaint.2.Dues and fines imposed on nonmembers and discrimination ingrievance proceedings:The complaintalso allegesthat the Respond-ent Employers and Unions violated Section 8(a) (3) and (1) and8(b) (2) and (1) (A) of the Act, respectively, by maintaining contractclauses which requirednonmembersto pay grievanceprocessing feesnot required of members, and by requiring all nonunionpersons regis-2 In this regard,the Respondents corresponded with the Regional Office concerning theadoption of addendum No. 2 to their contract which established the dispatch procedurebased on seniority and continuity of employment. In response,the Regional Office madeadjustments in the list and acknowledged the cooperative efforts of the Union and Em-ployers in keeping the procedure fair and legal.Furthermore,the charges in Case No.19-CB-394 brought to the Union's attention the factthat there was some question con-cerning Bilby's status.In September 1955, the ILWII notified the Board, by letter, thatLocal 1-82 was hesitant to accept Bilby's transfer from a sister local "in case hisseniority does not hold up," and requested the Board's opinion as to Bilby's seniority.Subsequently,all parties were notified that no complaint would issue on the charges inthat case. NORTHERNSTEVEDORING & HANDLING CORP.,ETC.11tered at the exclusive hiring hall to pay duesin amounts in excess ofthose required of union members.In dismissingtheseportions of thecomplaint, the Trial Examiner concluded that the record didnot con-tain evidence of actual discrimination.We agree thatthese allega-tions of the complaint should be dismissed, but for the followingreasons.In its notice to show cause, referred to above, the Board pointed outthat it had considered (1) the length of time which had elapsed sincethe filing of the charges and the issuance of the complaint; (2) the factthat the contract provisions in question were no longer in effect; and($) that the hiring lists had been consolidated in 1959 with all non-members becoming members of the Union. The Board in its noticetherefore asked why it should not dismiss these portions of thecomplaint.In responding, the General Counsel stated he did not opposedismis-sal of the complaint in the aforementioned respects, particularly inview of the intervening passage of time and the changes in circum-stances rendering remedial action now unnecessary.For the reasonsstated in the notice, therefore, and as the General Counsel has voicedno objection, we shall dismiss these allegations of the complaint.[The Board dismissed the complaint.]INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEAn original charge against the RespondentLocal was filed byBernard Hulm, anindividual, on February 19, 1957.A first amendedcharge wasfiled by Hulm onJuly 21,1958, againstboththe localand theInternational.An original chargeagainst the three above-named RespondentEmployerswas filed onFebruary 19, 1957.An orderconsolidatingthe above-entitled cases, a consolidated complaint, and anotice of hearing thereon were issuedand served on July 23, 1958, by the GeneralCounselof the NationalLabor RelationsBoard.Answers were thereafter filed byeach of the Respondents.The complaint alleges and the answersdeny that theRespondents have engaged in and are engaging in unfairlabor practices (by theEmployers)in violation of Section 8(a)(1), (3), and (4)and (by the Unions) inviolation of Section8(b)(1) (A)and (2)of theNational Labor Relations Act, asamended.A numberof orders were issued rescheduling the hearing.Finally, onMarch 6, 12, and 13,1962, a hearing was held in Seattle, Washington,and Seward,Alaska, before TrialExaminerC. W. Whittemore.At thehearing all parties were represented by counsel and were afforded full oppor-tunityto present evidence pertinent to the issues, to argue orally,and to file briefs.Briefs from all partieshavebeen received and considered.Disposition of the Respondents'motions to dismiss the complaint,upon whichruling was reserved at the conclusion of the hearing, is madeby the following find-ings, conclusions,and recommendations.Upon therecord thus made, andfromhis observation of the witnesses,the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT EMPLOYERSNorthern Stevedoring&HandlingCorp.isa corporation authorized to carryon a business in theState of Alaska (and until its admission as a State, in theTerritoryofAlaska).Each year from 1957 to the present it has performed 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDstevedoring services in connection with the moving of goods into and out of Alaska,the annual revenue for such services amounting to or exceeding $50,000.Rothschild Alaska Stevedoring Company, Inc., is a corporation authorized tocarry on a business in the State of Alaska (and until its admission as a State, inthe Territory of Alaska). It is engaged in stevedoring and terminal services.FromSeptember 1, 1957, to January 1958 it performed terminal services and dockworkfor the Alaska Railroad, and for the performance of such services received revenueof more than $100,000.Alaska Freight Lines, Inc., is a corporation authorized to carry on a businessin the State of Alaska (and until its admission as a State, in the Territory of Alaska).During 1957 it transported goods and freight between Seattle, Washington, andSeward, Alaska, and for such services received revenue of more than $100,000.At times relevant to the issues raised in the complaint these three Respondentswere engaged in commerce within the meaning of the Act.II.THE RESPONDENT UNIONSInternational Longshoremen's &Warehousemen's Union, Local 1-82, and In-ternationalLongshoremen's &Warehousemen's Union, are labor organizationswithin the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Setting and issuesInstead of before this Board, the fossilized issues unearthed here might moreappropriately have been submitted to the Paleontological Department of the Smith-sonian Institution.More than 5 years have intervened between the filing of theoriginal charge and the holding of a hearing.The Trial Examiner is inclined to agree with counsel for the Respondents thatthe complaint should be dismissed because of the unreasonable delay in bringingit on for hearing and because such delay is contrary to the mandate of Section 6(a)of the Administrative Procedure Act, which provides that:.Every agency shall proceed with reasonable dispatch to conclude anymatter presented to it except that due regard shall be had for the convenienceand necessity of the parties of their representatives... .Counsel point toDeeringMilliken, Inc. V. Johnston,295 F. 2d 856, 860-861(C.A. 4, 1961), where the court, in commenting upon this section, said:This is no precatory declaration. It is an enforceable command, made ex-pressly so by Section 10(e) of the Administrative Act.Since the question raises a point of policy, however, it appears to be within theprovince of the Board, not of the Trial Examiner, to pass upon its merits.The issues raised by General Counsel at the hearing may all be said to stem, atleast by indirection, from charges filed by longshoreman Hulm, back in February1957, against both the Respondent Local and the Respondent Employers,claimingthat one Murray Bilby had been placed on a hiring list at Seward, Alaska, aheadof him.Not until more than a year had passed (on July 21, 1958) was the Re-spondent International brought into the picture by way of an "amended" charge.This amended charge, in addition to a repetition of the Bilby-Hulm point, allegedthat both Respondent Unions unlawfully caused "preference to be given theirmembers and adherents in work assignments."With the passing winds of time since the filing of such charges(which cited butone specific act of discrimination as being unlawful),and by some process notrevealed by the record,various other issues found their way into and becameseeded in the complaint.Without herepassing upon the merit of procedural points raised by the Respond-ents as to whether certain allegations of the complaint against one or all are suffi-ciently grounded on charges, the Trial Examiner notes that in his brief GeneralCounsel cites the following as being the issues for determination:(1)Whether the Respondents, by preference accorded Murray Bilby, unlawfullydiscriminated against Bernard Hulm.(2)Whether the Respondent Unions violated Section 8(b)(1)(A) and (2) ofthe Act by requiring all persons registered at the exclusive hiring hall in Sewardto pay dues and fines to the Union. NORTHERN STEVEDORING & HANDLING CORP., ETC.13(3)Whether the Respondent Unions violated Section 8 (b) (1) (A) of the Actby practices discriminating against nonmembers in the processing of grievances.Itwould seem appropriate that consideration here be given only to these threeissues:B. The alleged discrimination against HulmIn quick summary of background facts, for many years a local of the ILWU hasrepresented the longshoremen at Seward and has operated at this port an exclusivehiring hall.At least since 1955 the hiring lists have been drawn up jointly by theemployers and the local.That year a joint labor relations committee, composed ofrepresentatives of both the local and the employers, set up two lists (at least insofaras the issues here are concerned) of job applicants, placement upon these listsbeing in accordance with seniority in the industry.A "preferred" list was designated as the "basic working force"; another as a"temporary labor pool."According to a written agreement between employersinvolved and the local, advancement to the "preferred list" was to be made fromthe senior names of the "temporary" list except for registered men in other portswith greater seniority than those on the temporary list.Although this agreement, in evidence, does not so state specifically, it was admittedby Perry Stockton, district manager of Northern and since 1957 a management rep-resentative on the joint committee,that"people leaving the industry lost theirseniority."The Bilby-Hulm controversy arose out of action by the joint committee in Febru-ary 1957, when it placed Bilby on the preferred list and did not place Huhn on it.While General Counsel apparently concedes that Bilby began longshore work atSeward several years before Hulm did, it is the nub of his contention that, becausefor a period he did not work as a longshoreman, he "left" the industry and therebylost all his previously accumulated seniority.Bilby (who was not called as a wit-ness, his whereabouts apparently being unknown) began work as a longshoremansometime before 1947.Around 1951 he was made a foreman. In 1953 he wasfired as a foreman, but continued to work as a longshoreman on a "traveler" carduntil sometime in 1955.For undetermined periods thereafter, and until late in1956, he apparently did other work, not on the waterfront. In the latter part of thatyear he was referred to work on the docks on the basis of his traveling card, andin February 1957, by formal action of the joint committee placed on the "preferred"list.Hulm who had not begun work on the waterfront until 1951, remained at thetop of the "temporary" list, and he promptly filed his charge of discrimination.Sometime thereafter, apparently in 1959-3 years before the hearing-the twolistswere consolidated into one and since then Hulm appears to have been on thefully registered list.In his brief,General Counsel states: "..the discrimination alleged in the com-plaint relates to preference given to Murray Bilby over Bernard Hulm." Turning tothe complaint, the Trial Examiner notes that its paragraph XVIII specifically claimsthat the Respondents have "denied" Hulm "work opportunities commensurate withthose of longshoremen on" the preferred list.He also notes that, so far as hecan discover, the record contains not an iota of evidence that Hulm has ever been"denied" any work on the waterfront, whatever list he was on.The Trial Examiner finds himself in agreement with the succinct remark of At-torney Steere, in his brief:Discrimination does not exist in a vacuum.It consists of an act or practicehaving no legal justification that results in a preference of one person to theinjury of another.While the charging party Hulm was a witness in the case andtestified on behalf of General Counsel it must be noted that he gave no evidencethat the acts in question in any way decreased his opportunity to work.Therecord is devoid of evidence of injury to him.There being no evidence that on any occasion,at any time, was Hulm deniedemployment while Bilby received it, the question pops up as to just what it is thatGeneral Counsel seeks to remedy.Does he seek to have the local turn back historyfor 5 years, set up two lists again, and have Hulm placed on the "preferred" list-where he now is and has been for the past 3 years?In short, the Trial Examiner concludes that the evidence falls short of establish-ing that any discrimination of a nature which now can reasonably be remedied hasever been visited upon Hulm, whether the joint committee erred in putting Bilbyon the top list or not.And evidence plainly is lacking to support any claim that asa result of Bilby's being placed on the preferred list Hulm lost either work oppor-tunity or work itself. 14DECISIONSOF NATIONALLABOR RELATIONS BOARDThe allegation of "discrimination"being unsupported,itappears pointless to con-sider ancient and bygone motives of the joint committee.'C. The issue of dues and finesFrom a date 6 months before the original charge was filed and until sometimein 1959 when all registered longshoremen at Seward became union members, non-members paid $3 a month for what is sometimes called "referral privileges" astheir share of the hiring hall expenses.This monthly amount was equal to thatwhich members paid as union dues.Nonmembers, however, were not required topay such fees unless they worked a certain number of hours during the month,nor were they required to pay fines and assessments as were union members.General Counsel contends that such referral fees were unlawful.The TrialExaminer cannot agree.In the most recent Board decision on this issue,Houston Maritime Association,Inc., and Master Stevedore Association of Texas,136 NLRB 1222, issued April 24,1962,it istrue that a majority of the Board reversed the same Trial Examiner andfound that the referral fees therein involved were unlawful.Two members, ac-cording to the decision, reached their conclusion "in the light of illegal discriminatorypractices."Two other members based a like conclusion on the fact that "non-union applicants (were required) to pay a service or referral fee for the privilegeof taking their place at the bottom of the referral list because they lacked unionmembership."And the four members joined in the conclusion that the Act wasviolated "by exacting a service fee from nonunion applicants as a condition ofemployment and then treating them as second-rate citizens for referral purposes."None of the factors cited by the Board majority as supporting their conclusions,however, are established by the evidence in this case.As noted in the section above, no discrimination in the hiring of Hulm oranyother individual is found herein.And the Trial Examiner locates no evidencein the record regarding the membership or nonmembership of any of the individ-uals (except Hulm) on the hiring list or lists before 1959. Since that year, asnoted, all registered longshoremen have been union members.Furthermore, the Trial Examiner has serious doubt that the question of suchfees is properly before the Board.None of the charges raises any question aboutthe legality of the contract between the local and the employers-either in gen-eral or in any particular.D. The issue of grievance costsThe third issue cited by General Counsel in his brief apparently stems fromsection 7, A, (2), (f), of the 1957 contract between the Unions and Northern, whichstates:Any individual non-Union registered dock worker may choose to presentany grievance as an individual through the applicable grievance machineryof the Agreement as set forth in Section 7B and in such event shall pay tothe Union its cost of participating in the investigation, adjudication and anyArbitration of his grievance.The complaint raises the question of the legality of such a clause in the contract,an amendment to the complaint on the date of the opening of the hearing raised,for the first time, the question of "enforce[ment]" of this provision.Another al-legation of the complaint alleges that the inclusion and enforcement of this provi-sionboth caused the employer parties to discriminate against employees in viola-tion of Section 8(a)(3) of the Act, and also coerced employees in violation ofSection 8(b) (1) (A) of the Act.The above-quoted language appears in the 1957-58 contract, there can be noquestionabout that fact.But the Trial Examiner fails to find any evidence thatany nonunion longshoremen, at any time, were ever required to pay a "grievancefee," were ever asked to, or ever filed a grievance.And, as noted above, the entirequestionbecame moot in 1959, when there were no more "nonunion" longshore-men at Seward.'Certainly as to theRespondent Rothschild,in the opinionof the TrialExaminer,shouldthe allegation of discrimination against Haim and in favorof Bilby bedismissedoutright.As noted above, Rothschild did not appear on the scene in any fashion until late in 1957,and ;then only for a period of 3 months.It had no part in the joint committee whichprepared the hiringlist.Thereis no evidence as towhether it did ordid nothire eitherBilby or Hulm,or whether during its brief operationat Seward there wasa job oppor-tunity for eitherlongshoreman. COLLINS & AIKMAN CORP.15The Trial Examiner concludes and finds, in the absence of any evidence of actualdiscrimination,that this allegation has not been sustained.And for the reasonstated in the section of this report immediately above, he believes that this ques-tion,not having been raised either directly or indirectly,expressly or by implica-tion,in any of the charges is not properly before the Board.E. SummaryHaving concluded and found that the evidence fails to support the allegations ofunfair labor practices on points claimed by General Counsel in his brief,the TrialExaminer will recommend that the complaint,in its entirety,be dismissed.RECOMMENDATIONSOn the basisof theforegoing findings and conclusions,the Trial Examiner recom-mends that the complaint be dismissed in itsentirety.Collins&Aikman Corp.andTextile Workers Union of America,AFL-CIO-CLC.Cases Nos. 10-RC-5338 and 10-CA-5175. June24, 1963DECISION AND ORDEROn April 11, 1963, Trial Examiner Sidney Sherman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and is engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and brief, and the entire record inthis proceeding, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with the following addition,and the limitations concern ing the election.'We herebycorrect the apparently inadvertent error in the Intermediate Report, under"The October 10notice"where the letter is referred to as the October10 letterwhen thedate as shownby therecord should have been October 3.Member Leedom does not agree that Respondent violated the Act in connection with theletterdistributed on October 3 or the notice distributed on October 10.There is no con-tention or evidencethat eitherdocument is in any respect factually inaccurate.Nor isthere any languagein eitherdocument which, fairly interpreted,can be said reasonablyto imply that Respondent would use its power to the employees'disadvantage,should theyselect union representation.In these circumstances,Member Leedom believes that thedistribution of both documents is protected by Section 8 ('c) of the Act, whichbars basingan unfair labor practice finding on"the expressing of any views,argument,or opinion, orthe disseminationthereof . . ." if,as here, "...such expression contains no threat ofreprisal or force or promise of benefit."He therefore dissents from the failure of hiscolleagues to dismiss the allegations of the complaint pertaining to these documents.143 NLRB No. 2.